Citation Nr: 1024072	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-34 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a respiratory disorder, to include asthma and COPD.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for a back disorder, to include degenerative arthritis.

3. Entitlement to service connection for a respiratory 
disorder, to include asthma and COPD.

4. Entitlement to service connection for a back disorder, to 
include degenerative arthritis.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at law
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
January 1954.  He is the recipient of the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.  This appeal was denied by 
the Board in a November 2008 decision, which the Veteran 
appealed to the Court of Appeals for Veterans Claims.  In 
December 2009, the parties filed a Joint Motion for Remand, 
which was granted by Order of the Court in January 2010. 

In January 2007, the Veteran and his spouse testified at a 
personal hearing before a Decision Review Officer (DRO), 
sitting at the RO.  A transcript of the hearing is associated 
with the claims file.

The Veteran also filed timely appeals with the denial of a 
compensable rating for a service-connected scar of the right 
wrist and the denial of service connection for a scar on the 
nose.  However, in January 2007, the Veteran withdrew his 
appeal with regard to these issues; therefore, they are not 
before the Board at this time.

The Board notes that the Veteran's December 2005 claim 
included a claim for service connection for breathing 
problems.  The Board observes that the RO framed this issue 
as an attempt to reopen the Veteran's claim for service 
connection for asthma.  However, the March 2006 rating 
decision reflects that the Veteran's diagnoses of asthma and 
COPD were both considered by the RO in its adjudication.  
Therefore, the Board determines that recharacterizing the 
issue to be a claim to reopen a claim for service connection 
for a respiratory disorder, to include asthma and COPD, is 
not prejudicial to the Veteran. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a 
respiratory disorder and a back disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. In a final rating decision issued in February 2005, the RO 
denied claims to reopen claims of entitlement to service 
connection for asthma and COPD and a back disorder.

2. Evidence added to the record since the prior final denial 
in February 2005 is neither cumulative nor redundant of the 
evidence of record at that time and raises a reasonable 
possibility of substantiating the claims for service 
connection for a respiratory disorder, to include asthma and 
COPD, and a back disorder.


CONCLUSIONS OF LAW

1. The February 2005 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004) [(2009)].

2. New and material evidence has been received to reopen a 
claim of entitlement to service connection for a respiratory 
disorder, to include asthma and COPD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).
3. New and material evidence has been received to reopen a 
claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to reopen the Veteran's claims 
for service connection for a respiratory disorder and a back 
disorder is a full grant of the benefits sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the 
implementing regulations.

The Veteran has advanced the following contentions: 

*	He fell into an oil pit while in service, could not 
change his clothes for three weeks, and the lengthy 
exposure to the fumes resulted in a current respiratory 
disorder.

*	He sustained a back injury while working KP in Fort 
Hood, Texas leading to his current back disorder.

Thus, in accord with these contentions, he argues that 
service connection is warranted for a respiratory disorder 
and a back disorder.

In a February 2005 rating decision, the RO denied a claim to 
reopen previously denied service connection claims for 
asthma, COPD, and a back disorder.  Although the Veteran had 
submitted new evidence in the form of personal statements, 
private treatment records, and VA treatment records, the RO 
determined that the evidence submitted was not material.  
Specifically, the claims with regard to asthma and COPD were 
denied on the basis that the Veteran had not submitted 
evidence showing that he suffered the claimed disorders in 
service or that they were related to his military service.  
The claim to reopen the claim for a back disorder was denied 
because no new evidence had been received showing a 
relationship between the Veteran's current back disorder and 
his military service.  Accordingly, the RO denied reopening 
the Veteran's claims of entitlement to service connection for 
asthma, COPD, and a back disorder. 

The next communication from the Veteran with regard to these 
claims, and the only communication from him within a year of 
the February 2005 rating decision, was his January 2006 
application to reopen his service connection claims for 
breathing problems and a back disorder, which are the subject 
of this appeal.  The Veteran did not file a timely appeal 
with the February 2005 rating decision; therefore, that 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004) [(2009)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his new and material claims in December 
2005; thus, the definition of new and material evidence 
applicable to the claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final February 2005 rating decision, the Veteran 
has submitted additional VA and private treatment records and 
personal statements.  However, this evidence is neither new 
nor material, in that the information is cumulative and 
redundant of the information of record in February 2005, and 
it does not raise a reasonable possibility of substantiating 
the Veteran's claims.
  
Specifically, at the time of the February 2005 rating 
decision, the Veteran's service treatment records were of 
record, as well as evidence of post-service treatment for 
asthma, COPD, and degenerative joint disease of the lumbar 
spine.  Since that decision, no competent evidence 
demonstrating treatment or diagnosis of a respiratory 
disorder during service has been received.  Further, the 
Veteran has also not submitted competent evidence of a causal 
nexus between his current respiratory and back disorders and 
an event or injury during his military service.

There is ample post-service evidence of chronic respiratory 
disorders and a disorder of the Veteran's back.  However, the 
only evidence that the Veteran fell into an oil pit in 
service and that exposure to the fumes from the oil pit 
resulted in a chronic respiratory disorder remains the 
Veteran's own statements.  Similarly, although there is 
evidence of in-service and post-service treatment of the 
Veteran's back, only his personal statements address the 
question of causation of his current back disorder.  

Nevertheless, the Board notes that the record also now 
contains the testimony of the Veteran's spouse from the 
January 2007 hearing, in which she indicated that she had 
known the Veteran since before his military service and that 
his respiratory and back symptoms were first present upon his 
return to service.  The Board determines that this evidence 
is new in that statements from the Veteran's spouse were not 
of record prior to the most recent denial of the claims in 
February 2005.  Further, the Board finds that her testimony 
is material because it addresses the question of a 
relationship to service by suggesting that the Veteran's 
respiratory and back disorders have been continuously 
symptomatic since service.  The Veteran's spouse cannot 
assign a diagnosis to the Veteran's symptoms or provide a 
competent opinion relating those symptoms to the Veteran's 
military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, she may is 
competent to proffer evidence that the Veteran exhibited 
symptoms upon his return from service, such as coughing and 
difficulty lifting things.  

Therefore, the Board concludes that evidence added to the 
record since the February 2005 denial is both new and 
material in that it is neither cumulative nor redundant of 
the evidence of record at the time of that decision and 
raises a reasonable possibility of substantiating the 
Veteran's claims.  Accordingly, the Board finds that the 
requirements to reopen the claims of entitlement to service 
connection for a respiratory disorder and a back disorder 
have been met.  Therefore, the claims to reopen previously 
denied claims seeking service connection for these disorders 
are granted.


ORDER

New and material evidence having been received, the claim to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, to include asthma and COPD, is granted.

New and material evidence having been received, the claim to 
reopen a claim of entitlement to service connection a back 
disorder, to include degenerative arthritis, is granted.

REMAND

In light of the reopening of the Veteran's service connection 
claims, the Board finds that a remand is warranted for 
further development.  Specifically, the Board determines that 
the Veteran should be afforded VA examinations in order to 
ascertain the etiology of his diagnosed respiratory and back 
disorders.  VA has a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159; 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Post-service treatment evidence reflects diagnoses of 
respiratory and back disorders; service treatment records 
reflect treatment for the Veteran's back, and he is competent 
to describe the incident he claims caused his respiratory 
disorder; and there is evidence that the current disorders 
began in and/or were present since service.  Therefore, the 
Board finds that VA examinations should be scheduled for 
these claims.

Additionally, the Board observes that the Veteran receives 
regular treatment at the VA Medical Center in Sioux Falls, 
but the most recent treatment record from this facility is 
dated in April 2007.  Thus, the Board determines that all VA 
treatment records from the Sioux Falls VA facility dated from 
April 2007 onward must be obtained, prior to further action 
on the appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Request all VA treatment records for 
the Veteran from the Sioux Falls VA 
Medical Center dated from April 2007 
onward.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.	Schedule the Veteran for a VA 
examination in order to ascertain the 
etiology of his diagnosed respiratory 
disorders.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
Veteran, the examiner should respond to 
the following:

Is it at least as likely as not 
(50 percent probability or 
greater) that any respiratory 
disorder exhibited by the Veteran 
is causally or etiologically 
related to his military service, 
to include his described exposure 
to oil fumes?
		
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion. 

3.	Schedule the Veteran for a VA 
examination in order to ascertain the 
etiology of his diagnosed back 
disorders.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the 
Veteran, the examiner should respond to 
the following:

Is it at least as likely as not 
(50 percent probability or 
greater) that any back disorder 
exhibited by the Veteran is 
causally or etiologically related 
to his military service?
		
	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion. 

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
November 2007 supplemental statement of 
the case.  If any claim remains denied, 
the Veteran and his attorney should be 
issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.
 
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_____________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


